Citation Nr: 1128996	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a service-connected anxiety disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The November 2005 rating decision denied service connection for hepatitis and posttraumatic stress disorder (PTSD).  The October 2010 rating decision granted service connection for an anxiety disorder and assigned a 30 percent rating, effective from June 2010.  The RO subsequently assigned the 30 percent rating effective from April 28, 2005, in a rating decision dated in November 2010.  

In a decision in September 2008, the Board found that new and material evidence had not been submitted to reopen a claim for service connection for hepatitis C, but that new and material evidence had been submitted to reopen the claim for service connection for PTSD.  The Board also remanded the claim for service connection for PTSD for further evidentiary development.  

With respect to the September 2008 Board decision's refusal to reopen the claim for service connection for hepatitis C, the Veteran filed a timely appeal of this determination with the United States Court of Appeals for Veterans Claims (Court), and pursuant to a Joint Motion for Remand, the Court vacated that part of the appeal in March 2009 for compliance with the instructions in the Joint Motion.  The parties to the Joint Motion determined that the Board had used language in its decision that implied its consideration of the new and material evidence standard that applied to claims filed prior to August 2001 (the Veteran's claim was filed in February 2005), and that its conclusion that certain newly asserted evidence was not "probative" as to the existence of a nexus between certain risk factors for hepatitis C and service amounted to an impermissible weighing of the evidence in the context of a new and material evidence claim.

Thereafter, in a decision dated in April 2010, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for hepatitis C, and that it was now necessary to remand the claim for additional development.

Following the development the Board had requested with respect to the claim for service connection for PTSD, the RO granted service connection for an anxiety disorder, and assigned a 30 percent rating effective from June 2010.  Recognizing that the Veteran's April 28, 2005, claim included the issue of entitlement to service connection for any acquired psychiatric disorder, in November 2010, the RO subsequently assigned an earlier effective date of April 28, 2005, for the newly assigned 30 percent rating.  The Veteran has filed an appeal of the assigned 30 percent rating, and this issue has therefore been added to the list of claims requiring current appellate consideration.  The record reflects that in a letter dated in August 2010, the Veteran's attorney suggested that medical evidence from January 2009 supported a 70 percent rating; however, in his November 2010 notice of disagreement, the Veteran's attorney stated that this evidence "should allow for the assignment of a 50-percent rating," and in his December 2010 substantive appeal, he indicated that it "should allow for the assignment of a 50-percent rating at least for the period of time prior to June 2010."

In April 2008, the Veteran testified at a Travel Board hearing before the undersigned.  The record contains a transcript of that hearing.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  




FINDING OF FACT

An anxiety disorder has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms depressed affect and/or mood, circumstantial thought processing, some impairment of short-term memory, disturbances of motivation or mood, and difficulty in establishing and maintaining effective social relationships; deficiencies in most areas or total occupational and social impairment have not been shown.


CONCLUSION OF LAW

The criteria for a 50 percent, but not greater, rating for an anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9413 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

This claim arises from the Veteran's disagreement with the initial evaluation following the RO's grant of service connection.  Courts have held that once service connection has been granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims folder, as are post-service VA medical evaluation/examination reports and treatment records.  The Veteran was also provided with a comprehensive VA psychiatric examination in June 2010 and has not argued that the examination was inadequate for rating purposes.  In addition, while the Veteran's June 2010 VA PTSD examination indicates that the Veteran is in receipt of Social Security disability and the record does not contain records relating to his claim with Social Security, his statement clearly implies that such claim was not predicated on psychiatric disability, and the Veteran's attorney has made no representation that the Social Security claims file contains any relevant records that are not already of record.  The Board therefore finds that VA has satisfied its duty to notify and the duty to assist.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.


An Anxiety Disorder

Entitlement to service connection for an anxiety disorder was granted in the October 2010 rating decision and assigned a 30 percent rating, effective from June 2010.  An effective date of April 28, 2005, was subsequently assigned for the 30 percent rating, in November 2010.  

Service-connected disabilities are rated in accordance with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  When after considering carefully all procurable and assembled data a reasonable doubt arises regarding the degree of disability, the Board shall resolve such doubt in favor of the claimant.  38 C.F.R. § 4.3.  In all such claims, separate ratings for separate periods of time, as the evidence may show, is considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a 30 percent rating for an anxiety disorder under 38 C.F.R. § 4.130, DC 9413.  Under that code, a 30 percent rating is provided where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

VA treatment records for the period of April to October 2005 reflect that in August 2005, while the Veteran admitted "getting more in control," he still admitted to having angry outbursts and nightmares.  Mental status evaluation revealed that the Veteran was somewhat anxious but cooperative.  He was fully oriented.  The Veteran's affect was depressed and his mood, anxious and slightly irritable.  There were no hallucinations or delusions, and no suicidal or homicidal thoughts.  PTSD screening the following day revealed that although the Veteran reported nightmares, avoidance, and startle response, he denied feeling numb or detached from others, activities, or his surroundings.  In October 2005, affect was anxious and slightly depressed, and mood was noted to be congruent and sad.  He now denied being easily startled.  

VA treatment records over the period of November 2005 to February 2007 reflect that in January 2006, the Veteran felt less depressed.  He continued to drive a truck and medication for sleep produced no side effects in the morning.  Mental status examination revealed an affect that was full range appropriate to the topic discussed and mood that was euthymic.  In April 2006, the Veteran stated that he was "more in control of his mood but still feels depressed."  Affect at this time was appropriate to the topic discussed but depressed, and his mood was congruent.  In June 2006, his mood was stabile and his anxiety level considered appropriate.  Mental status examination revealed that affect was appropriate to the topic discussed but considered depressed and anxious, and mood was stabile and congruent.  In July 2006, his mood continued to be stabile but he complained of anxiety.  Mental status examination revealed that affect was anxious and slightly depressed, and that mood was congruent.  The Veteran once again noted that he was easily startled.  

In November 2006, it was noted that the Veteran continued to drive the truck but felt more depressed and continued to have nightmares and bad dreams.  He also reported flashbacks about his experiences during the war.  Mental status examination revealed that the Veteran was tearful and depressed.  His affect was considered depressed and his mood, congruent.  Medication was increased in order to decrease his depressive symptoms and anxiety.  In February 2007, it was noted that the Veteran continued to work long hours driving a truck, and that since he was going out of town for a month and a half, he needed a renewal of his medications.  Depressive symptoms were noted to be controlled with medication.  Mental status examination revealed that affect was slightly depressed but appropriate to the topic discussed, and that mood was congruent.  

At the Veteran's hearing before the Board in April 2008, the Veteran testified that when he came home from Vietnam, he was very afraid of helicopters and loud sounds (transcript (T.) at p. 12).  He would also stare at walls, had difficulty reacclimating to civilian life, and had bad dreams and an exaggerated startle response (T. at p. 12).  

VA treatment records for the period of July 2008 to June 2010 reflect that in July 2008, he continued to drive his truck and that his anxiety and depression were controlled with medication.  The assessment included stabile condition and no nightmares.  Mental status examination revealed that the Veteran looked tired but was cooperative.  Affect was found to be anxious and depressed and mood, congruent.  In December 2008, it was noted that the Veteran continued to drive the truck and was "under stress all the time."  He continued to have nightmares and difficulty sleeping.  He continued to take medication for depression and anxiety/insomnia.  Mental status evaluation revealed a sad expression on the Veteran's face.  Affect was noted to be depressed but appropriate to the topic discussed.    

VA psychiatric consultation in January 2009 revealed that the Veteran reported ongoing depression and feeling emotional/tearful, especially related to current American soldier involvement world-wide.  Although the Veteran reported improved sleep with medication, he continued to experience occasional combat-related nightmares, daily intrusive thoughts, an exaggerated startle response, and persistent feelings of anxiety or guardedness.  He also described himself as irritable and short tempered, and that he was brash, forward, and aggressive.  He also avoided crowds and had difficulty trusting others.  He was currently a long-haul trucker and lived in Florida with his son and sister.  He described their relationship as very close.  As a result of his occupation, he also reported having girlfriends throughout the United States and beyond.  He denied any history of suicidal ideation.  At this time, the Veteran's mood was noted to be dyshoric and his affect, mood congruent and blunted.  There were no problems with thought process or content.  The Axis I diagnosis included depression, not otherwise specified, and PTSD.  The Veteran was assigned a global assessment of function (GAF) scale score of 50.  

VA treatment records from June 2009 reflect that the Veteran was still depressed but that his symptoms were still controlled by medication.  Mental status examination revealed that the Veteran was fully oriented and cooperative but that his affect was depressed and anxious.  His mood was congruent.  In March 2010, it was noted that the Veteran had lost his job since his last evaluation in June 2009, but the reason was not identified.  The Veteran complained of being very depressed because he could not do what he did previously.  He felt hopeless and complained of insomnia.  Mental status examination revealed that he was slightly disheveled and had a sad expression on his face and was crying.  He was otherwise described as fully oriented, with an anxious and depressed affect and congruent mood.  While the Veteran's thought process was noted to be circumstantial there were otherwise no cognitive problems.  Mental status examination further revealed that the Veteran had a sad, nervous, and angry mood.  His affect was depressed, anxious and angry.  The Axis I diagnosis was PTSD and the Veteran was assigned a GAF score of 64.  

VA PTSD examination in June 2010 revealed that the Veteran associated his depression with hepatitis C, "the Social Security disability, and I'm fighting the VA for the PTSD."  He also indicated that he had "a lot" of friends.  He also reported leisure activities of fishing, hunting, and gambling.  Mental status examination revealed that the Veteran was neatly groomed and appropriately dressed.  Affect was described as full and mood depressed.  The Veteran's thought process was described as circumstantial but his thought content as unremarkable.  It was further noted that the Veteran did not have panic attacks or suicidal/homicidal thoughts.  It was noted, however, that the Veteran only partially understood that he had a problem and that his recent memory was mildly impaired.  The examiner additionally reported that the Veteran had retired in September 2009 because he hurt his shoulder.  The Axis I diagnosis was anxiety disorder, not otherwise specified, and the Veteran was assigned a GAF of 65.  The examiner concluded that the Veteran's symptoms were mild or transient in nature and only resulted in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA treatment records from August 2010 reflect that the Veteran complained of crying spells and periodic anger.  The Veteran's symptoms of depression had reportedly exacerbated, he slept poorly, and felt anxious and depressed.  His depression was reported to be getting worse because of his treatment for hepatitis C.  Mental status examination revealed that the Veteran had lost weight and that there was a sad expression on his face.  He was, however, fully oriented and cooperative.  His affect was considered anxious, depressed, and irritable, and his mood, congruent.  

In the process of considering the Veteran's psychiatric symptoms since April 2005, the Board finds that notwithstanding a January 2009 GAF of 50 that is significantly lower than more recent scores of 64 and 65, the Veteran's service-connected psychiatric disability has been consistently manifested by depressed affect and/or mood, circumstantial thought processing, some impairment of short-term memory, and disturbances of motivation or mood as demonstrated by continuing episodes of depression and irritability.  Consequently, while the Veteran's disability is not manifested by all of the symptoms consistent with a 50 percent rating, such as panic attacks of more than once a week, difficulty in understanding complex commands, impaired judgment, and impaired abstract thinking, and by his own admission, he is close with members of his family and has a lot of friends and therefore arguably does not have difficulty in establishing effective work and social relationships, the Board will give the Veteran the benefit of the doubt and conclude that his symptoms sufficiently meet the remaining criteria of flattened affect, circumstantial, circumlocutory, or stereotyped speech, impairment of short-and long-term memory, and disturbances of motivation and mood that sufficiently impact the Veteran's ability to establish effective work and social relationships to warrant the assignment of a 50 percent rating for his service-connected anxiety disorder since April 2005.

On the other hand, in considering the Veteran's entitlement to an even higher rating, with the possible exception of the Veteran's continuing depression, the Board does not find that the Veteran has at any point during the time frame on appeal exhibited the symptoms required for a 70 percent rating.  More specifically, the Veteran has consistently denied any suicidal ideation, there has been no evidence of obessional rituals which interfere with routine activities or intermittently illogical, obscure, or irrelevant speech, and while continuous depression has arguably be shown, it has not been shown to affect the Veteran's ability to function independently, appropriately and effectively.  In addition, while the Veteran's symptoms have also included periods of irritability and anger, they have not been associated at any point during the time frame on appeal as resulting in impaired impulse control (such as unprovoked irritability with periods of violence).  Spatial disorientation has also not been shown, and at most, the record reflects some periodic and limited neglect of the Veteran's personal appearance and hygiene.  Finally, as previously noted above, by his own admission, the Veteran has a lot of friends and although the record may reflect that the Veteran's symptoms increase with stress, it does not reflect that they cause the Veteran difficulty adapting to stressful circumstances (including work or a worklike setting) or the inability to establish and maintain at least some effective relationships.  Indeed, while the Veteran's attorney previously recommended as much as a 70 percent rating for the Veteran's disability, he more recently has focused on a 50 percent rating in apparent recognition of the fact that the Veteran's symptoms are not consistent with a 70 percent rating.  

With respect to the criteria for a 100 percent rating, the record as a whole clearly does not at any point reflect symptoms consistent with total occupational and social impairment.  The Veteran has indicated that he is recently retired due to problems with his shoulder and his social and familial relationships are clearly inconsistent with a finding of total social impairment.  In addition, the specific criteria for a 100 percent rating of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, are simply not shown.  38 C.F.R. § 4.130, Diagnostic Code 9413.

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  

To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

During the entire time frame on appeal, the Veteran's symptoms associated with his service-connected anxiety disorder consisted of depressed affect and/or mood, circumstantial thought processing, some impairment of short-term memory, and disturbances of motivation or mood as demonstrated by continuing episodes of depression and irritability which made it more difficult to establish effective relationships.  However, such impairment is contemplated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.




ORDER

Entitlement to a 50 percent, but not greater, rating for the Veteran's service-connected anxiety disorder is granted, subject to the statutes and regulations governing the payment of monetary benefits.  


REMAND

Turning next to the Veteran's claim for service connection for hepatitis C, in the Board's previous remand, the Board noted that the Veteran's in-service risk factors for hepatitis C consisted of receiving inoculations with the use of an injector device and exposure to the blood of other soldiers during the process of cleaning helicopters used in the evacuation of wounded soldiers.  As a result, the Board directed that the Veteran be provided with an appropriate examination and opinion as to whether the Veteran's hepatitis C was related to any of these risk factors.  However, in reviewing the May 2010 VA examination report from the examination that was conducted pursuant to the Board's request, while the examiner fully considered the risk associated with inoculations with the use of an injector device, he did not consider the Veteran's claimed exposure to blood in the process of cleaning helicopters, apparently based on the assumption that such duty was not consistent with the Veteran's occupation during service, and that the record otherwise did not show evidence of this or other risk factors.  Since the record does not contain evidence that contradicts the assertion of the Veteran with respect to his assertion that he cleaned helicopters used in the evacuation of wounded soldiers, the Board finds that the examiner based his opinion in part on an inaccurate premise, and the opinion is therefore entitled to little or no weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, to the extent the examiner relied on the absence of documented evidence of exposure to blood under the reported circumstances, it is additionally deficient.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

Consequently, based on all of the foregoing, the Board finds that the Veteran should be provided with another appropriate examination and opinion by a new examiner as to whether it is at least as likely as not that the Veteran's hepatitis C is related to the risk factors the Veteran was exposed to during service.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another appropriate VA examination before an examiner other than the examiner who conducted the May 2010 examination to determine the nature and etiology of his hepatitis C.  The claims file should be made available to the VA examiner for review in connection with the examination.  All indicated studies should be conducted, to include enzyme immunoassay (EIA) and recombinant immuoblot assay (RIBA-2) testing, and all findings should be reported in detail.

If hepatitis C is found to be present, the examiner should thoroughly review the Veteran's history of risk factors associated with hepatitis C (prior to, during, and after service), such as cleaning blood from helicopters used in the evacuation of wounded soldiers and the Veteran's receipt of inoculations during service with an injector device, and render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he contracted hepatitis C as a result of his exposure to these risk factors during service.  In this regard, the examiner is to assume that the Veteran did, in fact, clean blood from helicopters used in the evaluation of wounded soldiers during service.  

The examiner should provide a complete rationale with respect to his or her opinion.

2.  The RO should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.

3.  Finally, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and give the Veteran an appropriate amount of time to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


